 1 JOHN P. ALDRICH
   Nevada Bar No. 6877
 2 ALDRICH LAW FIRM, LTD.
   7866 West Sahara Avenue
 3 Las Vegas, Nevada 89117
   Tel: (702) 853-5490
 4 Fax: (702) 227-1975
   jaldrich@johnaldrichlawfirm.com
 5
   NORMAN BERMAN (pro hac vice)
 6 NATHANIEL L. ORENSTEIN (pro hac vice)
   BERMAN TABACCO
 7 One Liberty Square
   Boston, Massachusetts 02109
 8 Tel: (617) 542-8300
   Fax: (617) 542-1194
 9 nberman@bermantabacco.com
   norenstein@bermantabacco.com
10
   Attorneys for Plaintiffs
11
   [Additional counsel appear on signature page.]
12
                                 UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14 LEROY ATKINS and GERALDINE ATKINS,
   individually and on behalf of all those similarly
15 situated,                                           Case No. 2:19-cv-02004-RFB-NJK
                         Plaintiffs,
16         v.
                                                           STIPULATION AND ORDER FOR
17 METLIFE, INC., METROPOLITAN LIFE                       EXTENSION OF TIME REGARDING
   INSURANCE COMPANY,                                   BRIEFING SCHEDULE ON MOTIONS TO
18 BRIGHTHOUSE FINANCIAL, INC., and                           DISMISS [ECF Nos. 45, 46]
   BRIGHTHOUSE LIFE INSURANCE
19 COMPANY,                                                            (First Request)
20                         Defendants.
21

22          Pursuant to LR IA 6-1, Plaintiffs Leroy Atkins and Geraldine Atkins (jointly,
23 “Plaintiffs”) and Defendants MetLife, Inc., Metropolitan Life Insurance Company, Brighthouse

24 Financial, Inc., and Brighthouse Life Insurance Company (“BLIC”) (collectively, the “Parties”)

25 stipulate and agree as follows regarding the briefing schedule related to the motions to dismiss

26 filed on March 20, 2020 (ECF Nos. 45, 46):

27          1.     On November 18, 2019, Plaintiffs filed a Class Action Complaint against MetLife, Inc.,
28 Metropolitan Life Insurance Company, and Brighthouse Financial, Inc. (the “Complaint”). (ECF No. 1.)
 1          2.     The Complaint was amended on February 12, 2020, to add BLIC as a party (the

 2 “Amended Complaint”). (ECF No. 26.)

 3          3.     On February 25, 2020, this Court entered a Stipulation and Order for Extension of Time,

 4 extending the time for all Defendants to respond to the Amended Complaint to March 20, 2020. (ECF

 5 No. 31.)

 6          4.     On March 20, 2020, Defendants Brighthouse Financial, Inc. and BLIC filed a Motion to

 7 Dismiss (ECF. No. 45), and Defendants MetLife, Inc. and Metropolitan Life Insurance Company filed a

 8 Motion to Dismiss (ECF No. 46) (collectively, the “Motions to Dismiss”).

 9          5.     Currently, Plaintiffs’ deadline to respond to both Motions to Dismiss is April 3, 2020.

10 See LR 7-2.

11          6.     The Parties stipulate and agree that the deadline for Plaintiffs to respond to both Motions

12 to Dismiss shall be on or before April 17, 2020.

13          7.     The Parties stipulate and agree that Defendants shall file reply briefs on or before May 8,

14 2020.

15          8.     Good cause exists to extend the deadlines. Plaintiffs’ initial Complaint was filed on

16 November 18, 2019. (ECF No. 1.) No new claims were added to the Amended Complaint. (ECF No.

17 26.) Defendants, therefore, had approximately four months to research and draft their responses to the

18 claims asserted in the Amended Complaint. Plaintiffs’ request for a 14-day extension is reasonable in

19 comparison to that amount of time.

20          9.     Good cause also exists because in their Motions to Dismiss, Defendants attached the

21 Group Annuity Contract which is the subject of this matter. Plaintiffs allege that they had not previously

22 obtained a full copy of the contract and need additional time to confer with their counsel on how the

23 terms of the contract may impact their claims.

24          10.    Further good cause exists to extend the deadlines as a result of the impact of the COVID-

25 19 pandemic and the resulting government-ordered business closures, which have created unprecedented

26 disruptions and challenges. See, e.g., Temporary General Order 2020-03 (continuing all civil and

27 criminal trials due to COVID-19 pandemic); Temporary General Order 2020-04 (closing Clerk’s office

28
                                                        2
 1 to the public and issuing a directive to limit in-person court appearances). These challenges impact the

 2 Parties and their counsel in this this action—requiring additional time to prepare the responses to the

 3 Motions to Dismiss and the reply briefs.

 4          11.      This is the first request to extend the deadlines for the responses to the Motions to

 5 Dismiss and the reply briefs in support of the same.1

 6          12.      This request is made in good faith and will not impact any other deadlines.

 7
         Dated: March 31, 2020                           Dated: March 31, 2020
 8
         ALDRICH LAW FIRM LTD.                           SPENCER FANE LLP
 9
         /s/ John P. Aldrich                             /s/ Mary E. Bacon
10       JOHN P. ALDRICH (Nev. Bar No. 6877)             MARY E. BACON (Nev. Bar No. 12686)
         7866 West Sahara Avenue                         300 South Fourth Street, Suite 950
11       Las Vegas, NV 89117                             Las Vegas, NV 89101
         Tel:     (702) 853-5490                         Tel:     (702) 408-3400
12       Fax: (702) 227-1975                             Fax:     (702) 408-3401
         jaldrich@johnaldrichlawfirm.com                 mbacon@spencerfane.com
13
         BERMAN TABACCO                                  DEBEVOISE & PLIMPTON LLP
14       NORMAN BERMAN (pro hac vice)                    MAEVE O’CONNOR (pro hac forthcoming)
         NATHANIEL L. ORENSTEIN (pro hac vice)           ELLIOT GREENFIELD (pro hac vice)
15       One Liberty Square                              919 Third Avenue
         Boston, MA 02109                                New York, NY 10022
16       Tel:    (617) 542-8300                          Tel:    (212) 909-6000
         Fax: (617) 542-1194                             Fax: (212) 909-6836
17       nberman@bermantabacco.com                       mloconnor@debevoise.com
         norenstein@bermantabacco.com                    egreenfield@debevoise.com
18
         Attorneys for Plaintiffs Leroy Atkins and       Attorneys for Defendants MetLife, Inc. and
19       Geraldine Atkins                                Metropolitan Life Insurance Company
20

21

22

23
   1
     The Stipulation and Order for Extension of Time filed on February 24, 2020 (ECF No. 30) included a
24 briefing schedule in the event the Defendants elected to respond to the Amended Complaint with a
   motion (as opposed to an answer). (Id.) The Court granted the extension of time for Defendants to
25 respond to the Amended Complaint. (ECF No. 31.) However, the Court struck the proposed briefing
   schedule on potential motions. (Id.) Accordingly, because the Motions to Dismiss had not been filed at
26 the time that prior stipulation was ordered, and based on the Court’s striking of the proposed briefing
   schedule, the Parties believe that this Stipulation is properly construed as the first request to extend the
27 deadlines to file responses and reply briefs.

28
                                                          3
               Dated: March 31, 2020
 1
               BAILEY KENNEDY
 2
               /s/ Paul C. Williams
 3             DENNIS L. KENNEDY (Nev. Bar No. 1462)
               PAUL C. WILLIAMS (Nev. Bar No. 12524)
 4             REBECCA L. CROOKER (Nev. Bar No. 15202)
               8984 Spanish Ridge Avenue
 5             Las Vegas, NV 89148-1302
               Tel:     (702) 562-8820
 6             Fax: (702) 562-8821
               dkennedy@baileykennedy.com
 7             pwilliams@baileykennedy.com
               rcrooker@baileykennedy.com
 8
               SIMPSON THACHER & BARTLETT LLP
 9             JOSEPH M. MCLAUGHLIN (pro hac vice)
               JOSHUA C. POLSTER (pro hac vice)
10             AMY DAWSON (pro hac vice)
               425 Lexington Avenue
11             New York, NY 10017
               Tel:    (212) 455-2000
12             Fax: (212) 455-2502
               jmclaughlin@stblaw.com
13             joshua.polster@stblaw.com
               amy.dawson@stblaw.com
14
               Attorneys for Defendants Brighthouse Financial, Inc.
15             and Brighthouse Life Insurance Company
16        IT IS SO ORDERED.
17
     ________________________________
18       ______________________________________
     RICHARD   F. BOULWARE,
         HONORABLE              II
                      NANCY J. KOPPE
19   UNITED  STATES
         UNITED       DISTRICT
                 STATES  MAGISTRATEJUDGE
                                      JUDGE
20   DATED this 31st day of March, 2020.
         DATED:
21

22

23

24

25

26

27

28
                4
